FILED IN
DATE: FEB. 27, 2015                                                                                  14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                          3/4/2015 6:25:34 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-71757                                 125THRD DISTRICT COURT

VOLUME               PAGE                 OR       IMAGE # 63564344

DUE DATE: 03-09-15                                 ATTORNEY TBN #24007628

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              2-12-15

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED NONE

REQUEST TRANSCRIPT DATE FILED                       2-26-15

NOTICE OF APPEAL DATE FILED                        2-25-15

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BC , C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201471757__ PJN> __ TRANS NUM: _________ CURRENT COURT: 125 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: ACTIVE
STYLE: MULTI-SHOT LLC (D/B/A MS ENERGY S VS SMITH, TRAVIS RAYMOND
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00011-0001 AGT          CORE DIRECTIONAL SERVICES, LLC
_     00010-0001 DEF          SMITH, TRAVIS RAYMOND
_     00009-0001 XDF 24007274 MULTI-SHOT, LLC D/B/A MS ENERG     GREGORY, DAVI
_     00008-0001 XPL 24007628 CORE DIRECTIONAL SERVICES LLC      MCCABE, MICHA
_     00007-0001 XPL 24007628 SMITH, TRAVIS RAYMOND              MCCABE, MICHA
_     00006-0001 AGT          CORE DIRECTIONAL SERVICES LLC
_     00005-0001 DEF          SMITH, TRAVIS RAYMOND
_     00004-0001 PLT 24007274 MS ENERGY SERVICES                 GREGORY, DAVI

==> (11) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201471757__ PJN> __ TRANS NUM: _________ CURRENT COURT: 125 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: ACTIVE
STYLE: MULTI-SHOT LLC (D/B/A MS ENERGY S VS SMITH, TRAVIS RAYMOND
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0001 DEF 24007628 CORE DIRECTIONAL SERVICES LLC      MCCABE, MICHA
_     00002-0001 DEF 24007628 SMITH, TRAVIS RAYMOND              MCCABE, MICHA
_     00001-0001 PLT 24007274 MULTI-SHOT LLC (D/B/A MS ENERG     GREGORY, DAVI




==> (11) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP